Citation Nr: 0022257	
Decision Date: 08/23/00    Archive Date: 08/25/00

DOCKET NO.  98-05 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Whether the veteran filed a timely substantive appeal to 
complete an appeal from a February 1996 rating decision 
denying service connection for bilateral hip disability, for 
bilateral knee disability, for gynecological disability, and 
for headaches. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Counsel



INTRODUCTION

The veteran had active service from December 1988 to 
September 1994.  This case comes before the Board of 
Veterans' Appeals (Board) on appeal from a February 1996 
rating decision by the Baltimore, Maryland, Regional Office 
(RO) of the Department of Veterans Affairs (VA). 

In May 2000, the Board mailed notice to the veteran and to 
her representative that it would consider whether the veteran 
filed a timely substantive appeal with respect to the RO's 
February 1996 denial of service connection for a bilateral 
hip disorder, a bilateral knee disorder, a gynecological 
disorder, and headaches.  No response was received from the 
veteran or from her representative. 

By rating decision in March 1997, the RO granted entitlement 
to service connection for carpal tunnel syndrome of the right 
hand and carpal tunnel syndrome of the left hand, assigning a 
10 percent evaluation for each disability.  The veteran and 
her representative were advised of this determination by 
letter in March 1997.  However, a timely notice of 
disagreement was not received to initiate an appeal, and the 
issues of entitlement to assignment of higher evaluations for 
carpal tunnel syndrome of the right hand and carpal tunnel 
syndrome of the left hand are therefore not in appellate 
status.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.200 
(1999). 


FINDINGS OF FACT

1.  By rating decision in February 1996, the RO, in part, 
denied claims of service connection for bilateral hip 
disability, for bilateral knee disability, for gynecological 
disability and for headaches; by written communication in 
March 1996, the veteran and her representative were notified 
of the RO's denial and furnished notice of appellate rights 
and procedures.

2.  In August 1996, a notice of disagreement was received 
from the February 1996 rating decision; a statement of the 
case was furnished to the veteran and to her representative 
in July 1997.

3.  The veteran did not file a request for an extension of 
time for filing a substantive appeal. 

4.  The veteran's substantive appeal was not received until 
March 1998.


CONCLUSION OF LAW

The Board does not have jurisdiction over appeals on the 
issues of entitlement to service connection for bilateral hip 
disability, for bilateral knee disability, for gynecological 
disability and for headaches.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. §§ 20.202, 20.302(b) (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The formality of perfecting an appeal to the Board is part of 
a clear and unambiguous statutory and regulatory scheme which 
requires the filing of both a notice of disagreement (NOD) 
and a formal appeal.  Roy v. Brown, 5 Vet. App. 554 (1993).  
Appellate review of an RO decision is initiated by an NOD and 
completed by substantive appeal after a statement of the case 
(SOC) is furnished.  38 U.S.C.A. § 7105(a); 38 C.F.R. 
§ 20.200.

After an appellant receives the SOC, the appellant must file 
a formal appeal within sixty days from the date the SOC is 
mailed, or within the remainder of the one-year period from 
the date the notification of the RO decision was mailed, 
whichever period ends later.  38 U.S.C.A. § 7105(d)(3); 38 
C.F.R. § 20.302(b).  By regulation, this formal appeal must 
consist of either "a properly completed VA Form 1-9, . . . 
or correspondence containing the necessary information."  38 
C.F.R. § 20.202.  The formal appeal permits the appellant to 
consider the reasons for an adverse RO determination, as 
explained in the SOC, and to formulate and present specific 
arguments relating to errors of fact or law made by the RO.  
38 U.S.C.A. § 7105(d)(3); Roy, 5 Vet. App. at 555.

Upon request, the time period for filing a substantive appeal 
may be extended for a reasonable period for good cause shown.  
38 U.S.C.A. § 7105(d)(3).  A request for such an extension 
should be in writing and must be made prior to the expiration 
of the time limit for filing the substantive appeal.  38 
C.F.R. § 20.303.

In February 1996, the RO issued a rating decision in which, 
among other things, it denied service connection for a 
bilateral hip disorder, a bilateral knee disorder, a 
gynecological disorder, and headaches.  The RO mailed notice 
of that decision in March 1996, the veteran submitted a 
notice of a disagreement with respect to that decision in 
August 1996, and the RO issued a statement of the case in 
July 1997.  At that time, the veteran was also provided a VA 
form 9 and instructed to complete the appeal within 60 days, 
with further instruction that if the VA form 9 were not 
received within that time frame, the RO would assume that the 
veteran did not intend to complete his appeal.  

Thereafter, the veteran submitted a VA Form 9, dated March 
13, 1998.  Prior to that date the veteran did not file any 
other correspondence expressing a desire to appeal the 
adverse decision of the RO to the Board.  The veteran also 
did not file a request for an extension of time.  
Accordingly, the veteran's substantive appeal was not timely 
filed.

In YT v. Brown, 9 Vet. App. 195 (1996), the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter "Court") affirmed a Board decision which 
denied the appellant's claims based upon the lack of a timely 
substantive appeal.  The Court held that because the claimant 
did not file the 1-9 until after the time had expired, she 
did not perfect her appeal.  In this case, the veteran 
similarly failed to file a substantive appeal prior to 
expiration of the time allowed by law for doing so, and the 
Board therefore does not have jurisdiction over any appeal on 
the issues of entitlement to service connection for bilateral 
hip disability, for bilateral knee disability, for 
gynecological disability and for headaches 


ORDER

The matter concerning the issues of entitlement to service 
connection for bilateral hip disability, for bilateral knee 
disability, for gynecological disability and for headaches is 
dismissed.  


REMAND

In May 1997, the RO granted service connection for chronic 
lumbosacral strain with L5 lumbar radiculopathy and for 
chronic cervical strain.  The RO mailed notice of that 
decision in July 1997.  That same month, the RO mailed to the 
veteran a statement of the case addressing issues which 
include entitlement to increased evaluations for lumbosacral 
and cervical strain.  In March 1998, in a VA Form 9, the 
veteran expressed disagreement with the evaluation assigned 
to cervical strain and lumbosacral strain.  

Although the RO in July 1997 mailed to the veteran what 
purported to be a statement of the case addressing the issues 
of increased evaluations for chronic lumbosacral strain with 
L5 lumbar radiculopathy and for chronic cervical strain, the 
veteran did not express disagreement with the May 1997 
decision until March 1998.  That March 1998 expression of 
disagreement, therefore, constitutes a timely notice of 
disagreement.  See 38 C.F.R. § 20.201. 

Appropriate action, including issuance of a statement of the 
case, is therefore necessary with regard to the veteran's 
claims of entitlement to increased evaluations.  See 38 
C.F.R. § 19.26.  The Board observes in this respect that the 
document issued by the RO in July 1997, although it purports 
to be a statement of the case, was issued prior to receipt of 
a notice of disagreement from the veteran and, therefore, 
fails to satisfy the procedural requirements.  Although the 
Board in the past has referred such matters to the RO for 
appropriate action, the Court has now made it clear that the 
proper course of action is to remand the matter to the RO.  
Manlincon v. West, 12, Vet. App. 238 (1999).

Accordingly, the veteran's claims of entitlement to increased 
evaluations for chronic lumbosacral strain with L5 lumbar 
radiculopathy and for chronic cervical strain are hereby 
REMANDED to the RO for the following actions:

The RO should take appropriate action 
pursuant to 38 C.F.R. § 19.26, including 
issuance of a statement of the case, on 
the appeals initiated by the veteran from 
the May 1997 rating decision which 
assigned initial ratings to chronic 
lumbosacral strain with L5 lumbar 
radiculopathy and to chronic cervical 
strain.  The veteran and his 
representative should be clearly advised 
of the need to file a timely substantive 
appeal if the veteran wishes to complete 
appeals from those determinations.  

The purpose of this remand is to comply with the holding of 
the Court in Manlincon v. West, 12, Vet. App. 238 (1999).



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 
- 3 -


- 1 -


